DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 12/13/2021 in which claims 1-9, 12-14, and 16-20 were cancelled and claims 21-27 were added.
Claims 10-11, 15, and 21-27 are pending and presented for examination.
Allowable Subject Matter
Claims 10-11, 15, and 21-27 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 10: the closest prior art, Chang et al (US 2021/0028285), discloses a method of manufacturing an electronic device (Fig. 3), the method comprising: depositing an interlayer dielectric (116) on a top surface of a channel located between a source (left 110) and a drain (right 110) on a substrate (Fig. 3; [0016] and [0019]; channel is inherently present in transistor); depositing a high-K dielectric material (118) on the interlayer dielectric (Fig. 3; [0020]); and depositing a dipole layer (122) on the high-K dielectric material (Fig. 3; [0029]). Chang fails to expressly disclose by exposing the substrate to alternating cycles of titanium nitride (TiN) and a dipole precursor at a temperature in a range of about 200 °C to about 500 °C, the dipole precursor comprising one or more of titanium halide, triethylaluminum, tantalum halide, tantalum metal organic precursors, titanium metal organic precursors, aluminum nitride (AlN), and tantalum nitride (TaN) (disclosed by Hekmatshoartabari et al (US 11132177) in view of Jeon et al 
As to claim 27: the closest prior art, Fratin et al (US 2021/0005664), discloses a non-transitory computer readable medium including instructions, that, when executed by a controller (processor) of a processing chamber (apparatus), cause the processing chamber to perform the operations of a desired method, see [0090]. Chang discloses a method of forming the claimed steps, namely depositing an interlayer dielectric (116) on a top surface of a channel located between a source (left 110) and a drain (right 110) on a substrate (Fig. 3; [0016] and [0019]; channel is inherently present in transistor); depositing a high-K dielectric material (118) on the interlayer dielectric (Fig. 3; [0020]); and depositing a dipole layer (122) on the high-K dielectric material (Fig. 3; [0029]). Chang fails to expressly disclose by exposing the substrate to alternating cycles of titanium nitride (TiN) and a dipole precursor at a temperature in a range of about 200 °C to about 500 °C, the dipole precursor comprising one or more of titanium halide, triethylaluminum, tantalum halide, tantalum metal organic precursors, titanium metal organic precursors, aluminum nitride (AlN), and tantalum nitride (TaN) (disclosed by Hekmatshoartabari et al (US 11132177) in view of Jeon et al (“Plasma-enhanced Atomic Layer Deposition of TiAlN: Compositional and Optoelectronic Tunability”). Chang in view of Hekmatshoartabari in view of Jeon fail to expressly disclose depositing a capping layer in situ, the capping layer comprising one or more of titanium nitride and titanium aluminum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813